Exhibit NEWS RELEASE Contacts:J. Chris Boswell, SVP & CFO Particle Drilling Technologies, Inc. 713-223-3031 FOR IMMEDIATE RELEASE Jack Lascar/Sheila Stuewe DRG&E / 713-529-6600 PARTICLE DRILLING TECHNOLOGIES ANNOUNCES YEAR END RESULTS Highlights · Company secures a new agreement with a major oil & gas company; · Improvements to the Particle Injection System now complete; · Financial Advisor retained to seek all strategic alternatives, including additional funding; · Sale of frac pump completed providing additional liquidity Houston – December 15, 2008 – As previously disclosed, Particle Drilling Technologies, Inc. (NASDAQ: PDRT) (“Company”) has entered into an agreement whereby it will initially receive $350,000 to fund the design, manufacturing and testing of a new 6 ½”-size PID bit.This agreement is with a major, multi-national and fully integrated energy company and is for an application in one of its drilling areas in the United States where it will be used for drilling intervals above 10,000 feet, which are shallower than the depths drilled during Company’s previous field trials. The new smaller size bit is to be designed to address a particular drilling application which could lead to additional cooperation between the two companies.The design of these PID bits is underway and they should be ready for internal testing in the next two or three months with a field trial to follow. More details on this contract are set forth in the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 8, 2008. In addition, since the last field trial results were announced in mid-September, the Company has made various modifications to its surface equipment that are intended to improve the system’s performance under a broader range of fluid properties encountered in the field. As previously announced, the Special Committee of the Board of Directors has retained Parks Paton Hoepfl & Brown, LLP to serve as the Special Committee’s financial advisor in connection with its evaluation and review of any potential strategic alternatives, including a strategic industry joint venture, technology licensing arrangement, sale of the company and any other available alternatives.
